Exhibit 10.13

 

   

Organizational Functional Area:

   Human Capital

Policy For:

   Severance Policy, WSFS   

Chief Executive Officer1

  

Executive Vice Presidents

Board Approved:

   February 2013

Last Revision Date:

   February 2013

Department/Individual Responsible for

   Executive Vice President,

Maintaining/Updating Policy:

  

Chief Human Capital Officer

 

 

I. Release Without Cause

In the event a Chief Executive Officer (“CEO”) or an Executive Vice President
(“EVP”) is released without Cause (as defined in Attachment A), a minimum of six
months’ severance and professional level outplacement will be offered. If the
Associate has not found new full time employment on or before six months after
termination, severance pay and outplacement would continue for another six
months or until the Associate found employment, whichever occurred first. In the
event the Associate found a job, but at a lower rate of pay than previously
received at WSFS, then WSFS would make up the difference until the second
six-month period has ended. Medical and dental benefits will be offered at the
Associate rate through the severance period.

 

II. Change of Control

If within one year after a change of control a CEO (as defined in attachment B)
or EVP is released without Cause (as defined in Attachment A) or the CEO or EVP
terminates for Good Reason. “Good Reason” will mean any of the following: (i) a
significant reduction by Bank of the authority, duties or responsibilities of
CEO or EVP; (ii) any action by Bank that results in a significant diminution of
CEO or EVP’s employment-grade, compensation level, incentive compensation, or
Employee Benefits which CEO or EVP holds as of the date of Change of Control;
(iii) a material diminution in the budget over which CEO or EVP retains
authority (iv) a significant alteration or termination of any Incentive
Compensation Plans in which CEO or EVP is a participant as of the date of a
Change of Control; or (v) a relocation of CEO or EVP’s principal work location
to more than twenty five (25) driving miles from its current location in
downtown Wilmington, Delaware.:

 

 

1 Specifically excluding the presidents of WSFS business units or subsidiaries,
including Cash Connect



--------------------------------------------------------------------------------

  CEO or EVP would receive 24 months base salary. The CEO or EVP would be
eligible for medical and dental benefits at the Associate rate for the 24-month
period. Twelve months of Executive level outplacement will be offered.

 

III. Receipt of Benefits

To receive any of the severance benefits outlined in this policy, to the extent
that such severance benefits are “separation pay” as defined in Treas. Regs.§
1.409A-1(b)(9)(iii,) the CEO or- EVP must within sixty (60) days following the
Employee’s termination date execute (i) a release in a form acceptable to the
Bank (the “Release”); and (ii) the Non-Solicitation Agreement (the “NSA”)
attached hereto as Attachment C.

 

  The severance pay will be paid consistent with WSFS’ regular pay schedule
commencing with the first regular pay period after the CEO or EVP has executed
the Release and the NSA. All federal and state income and employment taxes will
be withheld as required. Neither Associate nor employer contributions to the
401(k) Plan may occur during the severance period consistent with the 401(k)
Plan and Summary Plan Description.

 

  If any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (i.e., not “separation
pay”) would otherwise be payable or distributable under this policy by reason of
the Employee’s separation from service, the severance pay will be paid
consistent with WSFS’ regular pay schedule commencing with the first regular pay
period that is at least 60 days following the Employee’s termination date

 

 

If any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (i.e., not “separation
pay”) would otherwise be payable or distributable under this policy by reason of
the Employee’s separation from service during a period in which he or she is a
“Specified Employee” of the Company (as defined below), then the commencement of
payment of such non-exempt amounts or benefits will be delayed until the earlier
of the Employee’s death or the first pay day following the first day of the
seventh month following the Employee’s separation from service. The portion of
the



--------------------------------------------------------------------------------

 

semi-monthly severance benefits that cannot be paid to the Employee during the
first six months following the Employee’s separation from service, due to the
fact that the Employee’s separation from service occurred during a period in
which he or she was a “Specified Employee”, shall be paid in one lump sum on the
earlier of the Employee’s death or the first day of the seventh month following
the Employee’s separation from service.

 

  For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) will be determined in accordance with rules adopted by
the Board or any committee of the Board, which will be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.

IV. Additional Section 409A Provisions

 

  (a) General. This policy shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable regulations issued thereunder.

 

 

(b) Definitional Restrictions. Notwithstanding anything in this policy to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the policy by reason of the
occurrence of a change of control, or the EVP’s release or other separation from
service, such amount or benefit will not be payable or distributable to the EVP
by reason of such circumstance unless (i) the circumstances giving rise to such
change of control or release or other separation from service meet any
description or definition of “change in control event” or “separation from
service”, as the case may be, in Section 409A of the Code and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition), or (ii) the payment or



--------------------------------------------------------------------------------

 

distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. This provision does not prohibit the vesting of any amount upon a
change of control or separation from service, however defined.

 

  (c) Medical Coverage. To the extent that any portion of the post-termination
medical and dental benefits under this policy is provided pursuant to a
self-insured arrangement as defined in Code Section 105 or is otherwise taxable,
or to the extent that any premium payments made or reimbursed by WSFS for such
coverage are taxable, then such coverage and such payments or reimbursements
shall be subject to the following conditions if and to the extent they
constitute deferred compensation subject to Section 409A of the Code: (i) the
amount of benefits to be provided in one taxable year shall not affect the
amount of benefits to be provided in any other taxable year; (ii) the
reimbursement of an eligible taxable expense shall be made no later than the end
of the year after the year in which the expense was incurred; and (iii) the
right to benefits or payment or reimbursement of premiums shall not be subject
to liquidation or exchange for another benefit.

 

  (d) Outplacement Expenses. If the provision of or reimbursement for
professional level outplacement pursuant to this policy are includible in the
EVP’s federal gross taxable income, the amount of such expenses provided or
reimbursable in any one calendar year shall not affect the amount provided or
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. The EVP’s rights to payment or reimbursement of
outplacement expenses pursuant to this policy shall expire at the end of the
first year after the date of release. No right of the EVP to the provision or
reimbursement of outplacement expenses under this policy shall be subject to
liquidation or exchange for another benefit.

 

  (e) Treatment of Installment Payments. Each payment of severance benefits
under this policy, including, without limitation, each installment payment and
each payment or reimbursement of premiums for continued medical or dental
coverage, shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.



--------------------------------------------------------------------------------

Attachment A

Severance Policy; WSFS Chief Executive Officer and Executive Vice Presidents

February 2013

Cause. The Company may terminate Executive’s employment during the Employment
Period with or without Cause. For purposes of Sections I and II of this Policy
“Cause” will mean:

(i) the continued failure of Executive to perform substantially Executive’s
duties with the Company or one of its affiliates (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Executive by the Chief
Executive Officer or the Board of Directors of the Company which specifically
identifies the manner in which such Chief Executive Officer or the Board
believes that Executive has not substantially performed Executive’s duties, or

(ii) the engaging by Executive in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.

The cessation of employment of Executive will not be deemed to be for Cause
[under paragraph (i) or (ii) above] unless and until there will have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board at a
meeting of the Board called and held for such purpose, finding that, in the
opinion of the Board, Executive is guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail, or

(iii) the consistent failure of Executive to meet reasonable performance
expectations (other than any such failure resulting from incapacity due to
physical or mental illness); provided, however, that termination of Executive’s
employment under this subparagraph (iii) will not be effective unless at least
90 days prior to such termination Executive will have received written notice
from the Chief Executive Officer or the Board which specifically identifies the
manner in which the Board or the Chief Executive Officer believes that Executive
has consistently failed to meet reasonable performance expectations and
Executive will have failed after receipt of such notice to resume the diligent
performance of his duties to the reasonable satisfaction of the Chief Executive
Officer of the Board. The CEO or EVP may not be Terminated for Cause under this
paragraph (iii) once a change in control has occurred.



--------------------------------------------------------------------------------

Attachment B

Severance Policy; WSFS Chief Executive Officer and Executive Vice Presidents

February 2013

A “Change of Control” will be deemed to occur upon the earliest of any of the
following events: a Change in Ownership of the Bank; a Change in Effective
Control of the Bank; or a Change in the Ownership of a Substantial Portion of
the Assets of the Bank as defined below.

Change in Ownership

A change in ownership of the Bank occurs when one person or a group acquires
stock that, combined with stock previously owned, controls more than 50% of the
value or voting power of the stock of the Bank, provided, however, if any one
person, or more than one person acting as a group, is considered to effectively
control the Bank (within the meaning of Treas. Regs.
Section 1.409A-3(i)(5)(vi)), the acquisition of additional control of the Bank
by the same person or persons is not considered to cause a change in the
ownership of the Bank.

Change in Effective Control

A change in effective control occurs on the date that, during any 12-month
period, either (x) any person or group acquires stock possessing 30% or more of
the voting power of the corporation, or (y) the majority of the board is
replaced by persons whose appointment or election is not endorsed by a majority
of the board.

Change in Ownership of a Substantial Portion of Assets

A change in ownership of a substantial portion of the assets occurs on the date
that a person or a group acquires, during any 12-month period, assets of the
corporation having a total gross fair market value equal to more than 40% of the
total gross fair market value of all of the Bank’s assets. For this purpose,
gross fair market value means the value of the assets of the Bank, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by the Bank is not treated as
a Change of Control if the assets are transferred to (i) an entity that is
controlled by the shareholders of the Bank immediately after the transfer; or
(ii) an entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly, by the Bank.



--------------------------------------------------------------------------------

Attachment C

NON-SOLICITATION AGREEMENT

This Agreement is made this day of ______________, 201___ between Wilmington
Savings Fund Society, FSB (“Employer”) and _______________________
(“Executive”).

WHEREAS, Employer is a financial institution headquartered in Delaware with
operations throughout the Mid-Atlantic region; and Executive is employed with
Employer; and this Agreement is not designed to prevent Executive from obtaining
employment following Executive’s departure from Employer, but is merely designed
to protect Employer’s goodwill by placing reasonable restrictions on his or her
ability to solicit customers and employees;

NOW, THEREFORE, in consideration for Executive’s employment with Employer and
the mutual promises set forth herein, Employer and Executive agree as follows:

1.    Non-Solicitation: Executive will not, during Executive’s employment with
Employer and for a period of twelve (12) months following the termination of
Executive’s employment, whether such termination is voluntary or involuntary and
regardless of the reason for the termination, directly or indirectly, on
Executive’s own behalf or in the service or on behalf of any person or entity,
solicit, take away, accept, or attempt to solicit, take away, or accept any
client, customer, account, employee, or personnel of Employer.

2.    Rights: This Agreement creates rights which cannot solely be protected by
an award of money damages and that specific performance will lie for any breach
of this Agreement. Executive agrees, in the event of any breach of this
Agreement, material or immaterial, that Employer will suffer irreparable harm
and will not have an adequate remedy at law, that Employer may pursue and obtain
preliminary and permanent injunctive relief.

3.    Agreement and Governing Law. This Agreement will not be modified or
amended except by a further written document signed by all parties, and will be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and permitted assigns. This Agreement will be considered
subject to and governed by the laws of the State of Delaware. Each party
consents to the exclusive in personam jurisdiction of the courts of the State of
Delaware in connection with any claim or dispute arising under or in connection
with this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as set forth below:

 

EMPLOYER By:       EXECUTIVE    